Exhibit 10.1

 

 

Steve cunningham

May 19, 2016

 

Dear Steve:

 

It is with pleasure that we extend to you an offer to join Enova as our Chief
Financial Officer and Executive Vice President. Here at Enova we are proud to
work with the best and the brightest.  If you choose to join us your total
compensation will consist of a base salary, bonus, long-term incentive comp
(equity), perks and benefits.

 

Summary of compensation and benefits:

 

·

Base salary of $435,000 annually less applicable withholdings. Adjustments are
commensurate with profitability and overall individual performance. You will be
expected to participate in our annual review process and salaries adjustments
are evaluated as merited.

 

 

·

You will be eligible for a Short-Term discretionary performance bonus with a
target value of 70% of your base salary.  Annual bonuses reflect both individual
and company performance and can be a significant part of your total
compensation. Eligibility for performance bonus will be prorated as of your
start date; provided however that for purposes of calculating your 2016
performance bonus your start date will be deemed to be 3 months prior to your
actual start date.  In addition, your 2016 performance bonus will not be less
than your target value, as prorated for your start date as set forth in the
preceding sentence.

 

 

·

You will also be eligible to participate in Enova’s equity award program.  Your
Equity awards are in the form of restricted stock and stock options and
typically made on an annual basis, with the next award anticipated to be granted
in the first quarter of 2017.  Target equity value is 200% of base salary. 
Actual award size is subject to discretion and approval of the board of
directors of Enova International, Inc. You will also receive a one-time sign-on
equity grant of $750,000, as soon as is reasonable practicable after your start
date at Enova, in the form of restricted stock (vesting 25% per year over 4
years).  All terms and conditions, including those for vesting, forfeiture, and
ownership guidelines, are set forth in Enova’s Long-Term Incentive Plan. 

 

 

·

You will receive a $525,000 sign-on bonus, 1/3rd being paid within 30 days of
your date of employment, 1/3rd being paid one year from your start date and
1/3rd being paid on the second anniversary of your start date. Repayment to the
company of the first payment will be required upon request if the employee
separates voluntarily earlier than 12 months from the date of employment.

 

 

·

In addition to the healthcare benefits below, you and your eligible dependents
are eligible for our supplemental insurance plan.  This Medical Expense
Reimbursement Plan (MERP) will reimburse up to an annual maximum of eligible out
of pocket expenditures for medical, dental and vision care incurred by you or
your dependents and which are not covered by Enova’s group health plans.

 

 

·

In the same calendar year you commence employment, you become a participant in
Enova’s Supplemental Executive Retirement Plan (SERP), a nonqualified deferred
compensation plan with employer contributions.  The actual amount of
contributions credited to your account will be determined and approved each year
by the Compensation Committee.  This typically happens no later than February
each year.  Your target contribution is 9% of your SERP eligible compensation
during each year.

 

 

·

Details on your participation in the 401(k) Savings Plan are in the following
documents.  Initially, you may change your deferral percentage at any time by
electing a deferral between 0% and 75% of your 401(k) eligible compensation
(subject to IRS limitations).

 

--------------------------------------------------------------------------------

 




 

--------------------------------------------------------------------------------

 

 

 

·

Nonqualified Deferred Compensation Plan.  As an HCE, you will be eligible to
defer compensation into the Enova Nonqualified Savings Plan, a nonqualified
deferred compensation plan beginning in 2017.  The Nonqualified Savings Plan in
many ways mirrors the 401(k) Plan; however, there is no company match in the
Nonqualified Savings Plan to the extent you are eligible to receive the full
match under the 401(k) Plan.

 

 

·

You qualify for 21 PTO (paid time off) days annually. Accrual begins first of
the month after 30 days of service and is prorated for new hires. You’re
eligible to use PTO first of the month following 30 days of employment. You may
carry over a maximum of five days of unused PTO time each year

 

 

·

Severance Pay Plan for Executives.  Under applicable circumstances, you will be
eligible to participate in Enova International, Inc. Severance Pay Plan for
Executives, or an equivalent or successor thereto for Enova, on such terms and
conditions as may be in effect and may apply to your situation at any particular
time.

 

 

·

Concurrently with your start at Enova we will jointly enter into Enova’s
standard that we will execute a Change in Control Severance and Restrictive
Covenants Agreement for executive officers.

We are confident in your ability to add immediate value to our team and to make
a significant impact. Enova is proud of our success thus far, but we need
individuals like you to help propel our potential growth and future initiatives.
We have ambitious expectations for the future of this company and we hope that
you’ll be a part of the excitement along the way!

Contingencies:

 

This offer is contingent upon satisfactory verification of employment
references, a background check including criminal history and your ability to
provide documentation that proves your identity and demonstrates your
eligibility to work in the United States.

 

Your employment with Enova is at-will. We recognize that you retain the option,
as does Enova, of ending your employment with Enova at any time, with or without
notice and with or without cause. Neither this letter nor any other oral or
written representations, unless made in writing by the Chief Executive Officer
of Enova, may be considered a contract for any specific period of time.

 

Employee’s signature below indicates acceptance of the terms and conditions of
this offer of employment.

Enova Financial Holdings, LLC

 

 

Steve Cunningham

/s/ David Fisher

 

May 19, 2016

 

/s/ Steve Cunningham

 

May 19, 2016

 

 